MDNC 404 Form


                                   UNITED STATES DISTRICT COURT
                                                                for the
                                                   Middle District of North Carolina

                  United States of America
                             v.                                    )
                                                                   ) Case No: 6:96CR212-1
                      RAOUL LAFOND                                 )
                                                                   ) USM No: 18624-057
Date of Original Judgment: April 2, 1998                           )
                 Amended: Click here to enter text.                ) Pro Se
                                                                      Defendant’s Attorney

           ORDER REGARDING MOTION FOR SENTENCE REDUCTION
       PURSUANT TO § 404 OF THE FIRST STEP ACT AND 18 U.S.C. § 3582(c)(2)

This case is before the Court pursuant to § 404 of the First Step Act for Retroactive Application of the Fair Sentencing
Act of 2010. After considering the record, including the Supplemental Report of the U.S. Probation Office and the
responses of the Government and the Defendant, the Court finds the defendant eligible for a sentence reduction but in its
discretion denies the motion. The Court has also considered whether to reduce the Defendant’s sentence pursuant to 18
U.S.C. § 3582(c)(2) based on retroactive changes to the United States Sentencing Guidelines pursuant to 28 U.S.C.
§ 994(u). The Court has taken into account the policy statement set forth at USSG §1B1.10 and the sentencing factors
set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable.
IT IS ORDERED that the motion is:
    ‫ ܆‬DENIED. ‫ ܆‬GRANTED                 and the defendant’s previously imposed sentence (as reflected in the last judgment issued)
of 460 months imprisonment (400 months on Counts 1s, 3s, 5s, 7s, 8s, 10s, 11s, & 13s, consolidated for judgment, plus
60 months, consecutive, on Count 2s) and 5 years of supervised release (5 years on Count 1s and 3 years per count on
Counts 2s, 3s, 5s, 7s, 8s, 10s, 11s, & 13s, all concurrent) is reduced to ________ months imprisonment, but not less than
time served, and __________ years of supervised release. This Order is stayed for 10 days to allow implementation by
the Bureau of Prisons.
    ‫ ܈‬GRANTED in part only as to supervised release, and the defendant’s previously imposed sentence is
unchanged as to the term of imprisonment, but the term of supervised release for Count 1s is reduced from 5 years to 4
years. The concurrent three year terms of supervised release on Counts 2s, 3s, 5s, 7s, 8s, 10s, 11s, & 13s, are unchanged.

    See next page for explanation and for rulings on other pending motions filed by the defendant.




Except as otherwise provided, all provisions of the judgment dated April 2, 1998, shall remain in effect.
IT IS SO ORDERED.

Order Date:       May 5, 2020
                                                                                          Judge’s signature


Effective Date:                                                           Catherine C. Eagles, United States District Judge
                  (if different from order date)                                        Printed name and title


                  Case 6:96-cr-00212-CCE Document 526 Filed 05/05/20 Page 1 of 1
